 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                         Case No. 2:18-cv-00689-JAM-DB (PC)
11   JOEL URIBE,
                                                         ORDER
12                                          Plaintiff,
13                    v.
14

15   E. SHINNETTE, et al.,
16                                       Defendants.
17

18          Good cause appearing, IT IS HEREBY ORDERED that defendants’ motion to vacate the

19   discovery and scheduling order (ECF No. 44) is granted. The court will issue a new discovery

20   and scheduling order once a final ruling is made on defendants’ pending motion for summary

21   judgment, if necessary.

22   Dated: February 4, 2019

23

24

25   DLB:9
     DB/prisoner-civil rights/urib0689.dso vac
26
27

28
